DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of group II comprising claims 4-19 and 21-23 in the reply filed on August 04, 2022 is acknowledged. In addition to the Restriction Requirement, if electing Group II and an election of a specific sequence of SEQ ID NO: 156 with traverse. Applicants argument regarding the election of species is carefully considered and found persuasive. The species are rejoined. Applicants have canceled claim 19. Claims 4-19 and 21-23 are present for examination.

 Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/US2018/054437 filed on 10/04/2018 which is a CIP of 15/724.678 now US 10,876,142 which in turn is a CIP of 15/202,194 now US 10,240,158 which is a CIP  which in turn is a CIP of 14/131,382 now 9,464,288 which is a 371 national stage application of PCT/US2012/046252 filed on 07/11/2012 that claims the benefit of priority from provisional application 61/506,338 filed on 07/11/2011.
Information Disclosure Statement
The information disclosure statement filed on 03/03/2022 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Replace claims 4-19, 21-23 with claims 1-19.

Claim 1. (Replace) A nucleic acid encoding a non-naturally occurring tRNASec including sequence elements from a yeast tRNASer in combination with sequence elements from a non-yeast of Aeromonas salmonicida tRNA, where the non-naturally occurring tRNASec sequence comprises at least 85% sequence identity to the chimeric sequences of SEQ ID NO: 152, 154, 156 and SEQ ID NO: 158 wherein the non-naturally occurring tRNASec is a substrate for a SerRS and a SelA and binds to eEF1la.
2. (Replace) The nucleic acid of claim 1, wherein the nucleic acid is DNA or RNA.
3. (Replace) The nucleic acid of claim 1, further comprising a heterologous expression control sequence.
4. (Replace) An expression vector comprising the isolated nucleic acid of claim 3.
5. (Replace) The tRNASec formed by the isolated nucleic acid of claim 1.
6. (Replace) A host cell comprising the isolated nucleic acid of claim 1.
7. (Replace) The host cell of claim 6, wherein the host cell is a prokaryote, archaeon, or eukaryote.
8. (Replace) The host cell of claim 6, wherein the prokaryote is E. coli.
9. (Replace) The host cell of claim 6, wherein the nucleic acid is incorporated
into the genome of the cell.
10. (Replace) The host cell of claim 9, wherein the host cell is a genetically
recoded organism.
11. (Replace) The non-naturally occurring tRNASec of claim 1, wherein the yeast tRNASec comprises the nucleic acid sequence of SEQ ID NO:150.
12. (Replace) The non-naturally occurring tRNASec of claim 11, wherein the non-yeast tRNA is a tRNASec.
13. (Replace) The non-naturally occurring tRNASec of claim 12, wherein the non-yeast tRNA is an Aeromonas salmonicida tRNASec comprising SEQ ID NO:148.
14. (Replace) The non-naturally occurring tRNASec of claim 1
comprising at least 85% sequence identity to any one of SEQ ID NO:152, 154, 156, or 158, or the opal or ochre equivalent thereof.
15. (Replace) A nucleic acid encoding a non-naturally occurring tRNASec of claim 17.
16. (Replace) A method of making a recombinant selenocysteine containing protein comprising expressing a nucleic acid encoding the tRNASec of claim 1 in a translation system.
17. (Replace) The host cell of claim 6, wherein the host cell is a eukaryote.
18. (Replace) The host cell of claim 6, wherein the host cell is a yeast.
19. (Replace) The host cell of claim 6, wherein the host cell is a mammalian cell.


REASONS FOR ALLOWANCE

	The following is an examiner’s statement of reasons for allowance: The prior art does not teach a chimeric nucleic acid encoding a non-naturally occurring tRNASec including sequence elements from a yeast tRNASer in combination with sequence elements from a non-yeast of Aeromonas salmonicida tRNA, where the non-naturally occurring tRNASec sequence comprises at least 85% sequence identity to the chimeric sequences of SEQ ID NO: 152, 154, 156 and SEQ ID NO: 158 wherein the non-naturally occurring tRNASec is a substrate for a SerRS and a SelA and binds to eEF1la. To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 4-19, 21-23 replaced by claims 1-19 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGREPLACE H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652          
August 27, 2022